Citation Nr: 1607431	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease status post-stent placement and coronary artery bypass grafting (CABG) times four with diabetic nephropathy from November 1, 2009 to January 12, 2015, and a rating in excess of 60 percent for it from January 12, 2015, to include the matter of whether the reduction of the rating to 30 percent from November 1, 2009 to January 12, 2015 was proper.

2.  Entitlement to a rating in excess of 30 percent for liver disease, status post-transplant from July 21, 2009. 

3.  Entitlement to a compensable rating for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2009 decision granted for ulcerative colitis and assigned it a 100 percent rating from April 2008 date of claim, and then a noncompensable rating from May 26, 2008.  It granted service connection for liver disease and assigned it a 100 percent rating from May 26, 2008, the date of transplant surgery.  The rating noted that following hospital discharge, the appropriate disability rating was to be determined by mandatory VA examination.  In August 2009, the RO granted service connection for the coronary artery disease disability and assigned it a 60 percent evaluation from May 29, 2009, and a 100 percent evaluation from June 1, 2009 based on surgical or other treatment necessitating convalescence.  It reduced the 100 percent rating for liver disease to 30 percent, effective from July 21, 2009, and continued a noncompensable rating for ulcerative colitis.  In November 2009, the rating for the coronary artery disease disability was reduced to 30 percent effective from November 1, 2009.  This date was chosen to prevent an overpayment which would have occurred had it been reduced effective earlier.

In October 2014, the Board decided the matter of whether a separate rating could be assigned for diabetic nephropathy and remanded the issues currently on appeal to the RO for further development.  On remand, the RO increased the disability rating for the coronary artery disease disability to 60 percent, effective from January 12, 2015, the date of a VA examination report.  


FINDINGS OF FACT

1.  From November 1, 2009 to January 12, 2015, the Veteran had already had a 100 percent rating for three months following his June 2009 hospitalization for coronary artery disease surgery.  He did not have more than 1 episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  From January 12, 2015, the Veteran does not have chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  The Veteran has not had another liver transplant since his first one and currently has no liver signs or symptoms.

4.  The Veteran does not have at least moderate ulcerative colitis, with infrequent exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for coronary artery disease status post-stent placement and CABG times four with diabetic nephropathy from November 1, 2009 to January 12, 2015, and for a rating in excess of 60 percent for it from January 12, 2015 have not been met, and the rating reduction to 30 percent from November 1, 2009 to January 12, 2015 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2015).

2.  The criteria for a disability rating in excess of 30 percent for liver disease, status post-transplant from July 21, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.114, Diagnostic Code 7323-7351 (2015).

3.  The criteria for a compensable rating for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 7316-7323 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2008 and June 2009.  Service connection was granted for the disabilities at issue as a consequence of the rating decisions now at issue, and so any further downstream notice is not necessary.  Id.   

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2009, 2010, and 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Coronary artery disease 

The Veteran appeals for higher ratings for his service-connected coronary artery disease status post stent placement and coronary artery bypass grafting times four with diabetic nephropathy, which is rated as 30 percent disabling from November 1, 2009 to January 12, 2015, and as 60 percent disabling from January 12, 2015, under 38 C.F.R. § 4.104, Diagnostic Code 7107.  

Under Diagnostic Code 7017, coronary artery disease with a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray, warrants a 30 percent rating.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the Veteran.  38 C.F.R. § 4.104.

On VA examination in February 2009, the Veteran's point of maximum impulse was not displaced and there were no signs of cardiac enlargement.  On VA examination in September 2009, the Veteran's point of maximum impulse was not displaced.  METs were estimated at 5-6.  

On VA examination in February 2010, the Veteran's point of maximum impulse was not displaced.  It was reported that it was very likely that the Veteran's coronary artery disease would prevent the Veteran from performing physical employment or even being active for more than 30-60 minutes.  

On VA evaluation in March 2010, the Veteran exercised for 7 minutes at 2.5 mph on a ramped treadmill, to a level of 7.4 METs.  

On VA examination on January 12, 2015, it was reported that the Veteran had not had congestive heart failure.  His point of maximum impulse was in the 5th intercostal space.  There was no evidence of cardiac hypertrophy or dilatation; this was documented by echocardiogram.  The left ventricle ejection fraction was 54.2 percent.  The METs level based on interview was less than 3 - 5 METs. 

Based on the evidence, the Board concludes that from November 1, 2009 to January 12, 2015, a rating greater than 30 percent for the Veteran's coronary artery disease disability is not warranted, and that the rating reduction to 30 percent rating from November 1, 2009 was proper.  

The evidence clearly shows that the Veteran's workload was an estimated 5-6 METs on VA examination in February 2009, and he stress-tested to 7.4 METs in March 2010.  He did not have evidence of cardiac hypertrophy or dilatation on examinations in 2009 or 2010.  Instead, there were no signs of cardiac enlargement and his point of maximum impulse was not displaced.  Chronic congestive heart failure; more than one episode of acute congestive heart failure; a workload of greater than 3 but not greater than 5 METs that resulted in the symptoms required; or left ventricular dysfunction with an ejection fraction of 50 percent or less was not shown.  Additionally, the Veteran's admission for coronary artery disease surgery had been in June 2009 according to the September 2009 VA examination report, and the provisions of Diagnostic Code 7017 indicate that a 100 percent rating under it on the basis of hospital admission for surgery is only to be assigned for 3 months following hospital admission for surgery.  The Veteran has already been assigned a 100 percent rating for more than 3 months following hospital admission for the coronary artery disease surgery, so no additional compensation at the 100 percent rate under Diagnostic Code 7017 can be assigned.  All of this shows that the Veteran did not meet the requirements for a 60 or a 100 percent schedular rating from November 1, 2009 to January 12, 2015 under Diagnostic Code 7017.  

The Veteran was also no longer entitled to a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 (2015) criteria.  The September 2009 VA examination showed that he had been doing well since his June 2009 surgery.  There is no indication that he required further convalescence, and his surgery did not have severe postoperative residuals or immobilization by cast of a major joint which would be required for continuing a convalescent rating under 38 C.F.R. § 4.30.  No pre-reduction notice was required under 38 C.F.R. § 3.105(e) (2015), as the terms of 38 C.F.R. § 4.30 indicate that the termination of a convalescent rating will not be subject to 38 C.F.R. § 3.105(e)'s pre-reduction notice requirements.  

The provisions of 38 C.F.R. § 3.344 (2015) regarding stabilization of disability evaluations are not applicable, as a higher rating than 30 percent was not in effect for a long period of time (5 or more years) to warrant their application.  

Accordingly, no more than a 30 percent rating can be assigned during any time from November 1, 2009 to January 12, 2015.  

The Board also concludes that from January 12, 2015, a rating greater than 60 percent for the Veteran's coronary artery disease disability is not warranted.  The preponderance of the evidence shows that the Veteran does not have chronic (or any) congestive heart failure, that a workload of 3 METs or less does not result in dyspnea, fatigue, angina, dizziness, or syncope, and that the Veteran does not have left ventricular dysfunction with an ejection fraction of less than 30 percent.  The January 12, 2015 VA examination shows that his METs level is greater than 3-5 METs, and that his ejection fraction is 54.2 percent, and it was reported that the Veteran had not had any congestive heart failure.  

The Veteran argued in November 2009 that his coronary artery disease should not have been reduced to 30 percent because he had not recovered.  Instead, his coronary artery disease had only been temporarily repaired following CABG surgery.  In April 2012, he argued that he should have been awarded a rating higher than 30 percent because he could not achieve the heart rate goal due to beta blockers prescribed for his service-connected heart disease.  However, the date of admission for surgery, the number of METS resulting in symptoms, the number of episodes of acute congestive heart failure, and the degree of left ventricular dysfunction are what higher ratings are predicated upon under Diagnostic Code 7017, and the preponderance of the evidence shows that higher ratings than those indicated herein are not warranted.  

Liver

The Veteran appeals for a higher rating for his service-connected liver disease, status post-transplant from July 21, 2009, which is rated as 30 percent disabling from July 21, 2009 under 38 C.F.R. § 4.114, Diagnostic Code 7323-7351.  

Under Diagnostic Code 7351, for liver transplant, a 100 percent rating shall be assigned for an indefinite period from the date of hospital admission for transplant surgery.  The minimum rating thereafter is 30 percent.  NOTE:  A rating of 100 percent shall be assigned as of the date of hospital admission for transplant surgery and shall continue.  One year following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in the evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  

For a compensable rating for liver surgery scars under 38 C.F.R. § 4.118, the evidence would have to show scar area of 144 square inches (929 sq. cm.) or greater; at least one unstable or painful scar; or compensable disabling effects from them.  

On VA examination in February 2009, it was noted that the Veteran had a liver transplant in May 2008.  

On VA examination on July 21, 2009, the Veteran's abdomen was soft, without tenderness, hepatomegaly, or masses noted.  Bowel sounds were noted in all quadrants, and there were no bruits noted.  The Veteran's skin had no suspicious lesions, rashes, or peeling skin.  Alkaline phosphatase was high.  The diagnosis was status post liver transplant.   

On VA examination in February 2010, the Veteran reported that he had had many behavioral and lifestyle changes due to his susceptibility to infection from his immunosuppression, and due to his severe fatigue.  The Veteran's abdomen was soft, without tenderness, hepatomegaly, or masses noted.  Bowel sounds were noted in all quadrants, and there were no bruits noted.  The Veteran's skin had no suspicious lesions, rashes, or peeling skin.  It was noted that the Veteran was on chronic immunosuppressive medications and was at a high risk for infections.  It was reported that the Veteran had been medically disabled for a number of years.

On VA examination in January 2015, the Veteran had no current signs or symptoms attributable to chronic or infectious liver disease, and he had had no incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to a liver condition during the past 12 months.  He was not a liver transplant candidate.  None of his scars from his liver transplant were painful or unstable and they did not have a total area greater than 39 square centimeters.  The examiner indicated that his liver condition did not impact his ability to work.  

Based on the evidence, the Board concludes that a rating greater than 30 percent is not warranted for the Veteran's liver disease, status post transplant from July 21, 2009.  The preponderance of the evidence indicates that the Veteran currently has no signs or symptoms attributable to chronic or infectious liver disease, that he has not had another liver transplant to warrant another 100 percent rating, that he does not have incapacitating episodes, that none of his scars are painful or unstable, that their area is not greater than 39 square centimeters, and that his liver condition does not impact his ability to work.  

In December 2009, the Veteran argued that his liver disease continues to dramatically complicate his life, requiring immunosuppressant medications and leaving him without strength and energy to be employed.  In April 2012, he argued that he has postoperative residuals of his liver transplant, including medication related residuals, depression, blood work issues, fatigue, instability of balance, falling, etc.  However, his depression is separately rated under mood disorder, and the examiner in January 2015 considered blood work and indicated that he does not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his liver transplant, and that his liver condition does not impact his ability to work.  He is currently assigned a 30 percent rating for his liver transplant, which is satisfactory as it is a catch-all minimum rating which contemplates post-transplant symptoms and a moderate level of impairment.  As the Veteran contemplated in December 2009, he has separate ratings for other related disorders.  They are not to be compensated twice.  See 38 C.F.R. § 4.14 (2015).  

Colitis

The Veteran appeals for a compensable rating for his service-connected ulcerative colitis.  It is currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7316-7323.  

Under Diagnostic Code 7323, which is for ulcerative colitis, moderate ulcerative colitis; with infrequent exacerbations warrants a 10 percent rating.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance, such as under Diagnostic Code 7323, where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA examination in February 2008, it was reported that the Veteran was taking sulfasalazine for his ulcerative colitis, which was currently in remission with no side effects.  The Veteran denied constipation and diarrhea.  His abdomen was soft and without tenderness or masses noted, and bowel sounds were noted in all quadrants, with no bruits noted.  

On VA examination in September 2009, the Veteran reported some mild constipation over the past few weeks, and believed it was due to some unintentional decrease in fluid intake.  He denied any diarrhea or incontinence.  His abdomen was soft without tenderness or masses, and bowel sounds were noted in all quadrants, with no bruits.  

On VA examination in February 2010, the Veteran denied any significant urgency or incontinence.  He had had a leakage of mucus a couple of times in the past few years.  He had no treatment other than sulfasalazine and he considered his current symptoms to be extremely mild compared to a previous symptom level.  He had had no ulcerative colitis attacks in the past several years.  His abdomen was soft without tenderness or masses noted.  There were bowel sounds noted in all quadrants, with no bruits.  His ulcerative colitis was characterized as minimally active and unlikely to prevent him from performing any type of employment.     

On VA examination in January 2015, it was noted that the Veteran had been diagnosed with ulcerative colitis in about 1974.   He continued to have a colonoscopy every year, and his last colonoscopy was normal.  He was on sulfasalazine to control his ulcerative colitis.  He had no signs or symptoms attributable to nonsurgical, non-infectious intestinal conditions, and he had no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He had had no weight loss or malnutrition or serious complications or other general health effects attributable to ulcerative colitis.  He had no benign or malignant neoplasms or scars related to it, and it did not impact his ability to work.  

Based on the evidence, the Board concludes that a compensable rating for the Veteran's ulcerative colitis is not warranted, as he does not have or nearly approximate moderate ulcerative colitis with infrequent or worse exacerbations.  The preponderance of the evidence including each of the examination reports shows that there are no more than minimal symptoms from the Veteran's service-connected ulcerative colitis.  His colonoscopies have not found it, he has denied pertinent symptoms of it, including tenderness, there are no complications from it, and it is under control with medication.  

The Veteran indicated in December 2009 that his ulcerative colitis should not have been reduced to noncompensable because it has not been cured and is one of the worst aspects of all of his service-connected disabilities.  He has to take medication, restrict his diet, and see a physician and monitor his activities.  The Veteran indicated in April 2012 that he should receive an increased rating for his ulcerative colitis because were it not for the service-connected liver disease, transplant, and medications used, he would be losing weight.  His weight gain is attributed to service-connected drug use and resulting diabetes.  However, Board notes that ulcerative colitis is rated based on its severity, and the Veteran's has been no more than minimal during the rating period at issue, warranting no more than a noncompensable rating.

The Board concludes that none of the disabilities except for coronary artery disease have changed significantly changed during any portion of the rating period which is under consideration, and so a staged rating is warranted for coronary artery disease and uniform ratings are warranted for liver disease and ulcerative colitis.  

Other considerations

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected coronary artery disease, liver transplant, and ulcerative colitis disabilities.  The symptoms and impairment caused by them are contemplated by the schedular rating criteria.  The rating criteria for coronary artery disease are based on MET level, existence of congestive heart failure, ejection fraction, etc; liver transplant is accorded a 30 percent rating as a catch-all minimum rating and can be assigned a higher rating under circumstances not present; and ulcerative colitis is rated based on its severity.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that the impact of the disabilities at issue creates such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of one or more service-connected disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A rating in excess of 30 percent for coronary artery disease status post-stent placement and CABG times four with diabetic nephropathy from November 1, 2009 to January 12, 2015, and a rating in excess of 60 percent for it from January 12, 2015 is denied.

A rating in excess of 30 percent for liver disease, status post-transplant from July 21, 2009 is denied. 

A compensable rating for ulcerative colitis is denied.




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


